 



Exhibit 10.1

CENTERPLATE, INC.

[DATE]

CONFIDENTIAL

[insert name,
title and address]



Re:  Centerplate, Inc. Long-Term Performance Plan: 2004/2005 Class Awards

Dear                    :

I am pleased to advise you that the Compensation Committee of the Board of
Directors has designated you a Participant in the [2004/2005] Class Awards under
the Centerplate, Inc. Long-Term Performance Plan (the “Plan”). (Capitalized
terms used here not otherwise defined have the same meaning ascribed to them in
the Plan, a copy of which is attached.)

The primary purpose of the [2004/2005] Class Awards is to provide an incentive
for us to continue to build stability in the Company, and its ability to pay
dividends, by increasing Adjusted Ebitda generated from new and diverse
business, through organic (internal) growth and growth in new accounts by
acquisition or otherwise. It is the intent that payments to IDS holders be
maintained or increased; thus no Bonus Award will be made if payments to IDS
holders are reduced, except as specifically approved by the Board and the
Committee.

Subject to the terms and conditions of the Plan and guidelines for the
[2004/2005] Class Awards program established by the Committee, you will be
eligible for a Bonus Award calculated by multiplying your “Total Compensation”
(your highest annual salary plus highest annual bonus during the
[2004-2006/2005-2007] Performance Period) by a Performance Objective Factor
(“POF”). The 2004-2006 Performance Period began on                      and ends
on                     . The POF for the [2004/2005] Class Awards Program has
two components: the first being growth in Adjusted Ebitda substantially in
excess of expectations, based on the percentage achievement by the Company of an
increase in Adjusted Ebitda from the original pro forma Adjusted Ebitda target
of $           (the “Pro Forma Target”) to an LTPP Adjusted Ebitda Target of
$        million over the Performance Period (such positive difference between
the LTPP Adjusted Ebitda Target and the Pro Forma Target being referred to as
the “LTPP Adjusted Ebitda Increase”); and the second being a diversification
adjustment designed to encourage reduction in dependence on the Company’s top
client and on its top 10 clients.

Adjusted Ebitda shall be the Company’s Adjusted EBITDA as defined in the
indenture governing the Company’s 13.5% subordinated notes, calculated after
deduction for all expense accruals required for payment under the Plan. Adjusted
Ebitda contributions shall be considered only when earned, not when an account
is booked. All Plan references to “EBITDA” will be deemed to refer to Adjusted
Ebitda for purposes of the [2004/2005] Class Awards.

 



--------------------------------------------------------------------------------



 



LTPP Adjusted Ebitda Increase. Subject to the terms and conditions of the Plan
and guidelines for the [2004/2005] Class Awards program established by the
Committee, you will receive a Bonus Award of [100%] of your Total Compensation
if the Company achieves [100%] of the LTPP Adjusted Ebitda Increase, with a
potential Bonus Award of up to [200%] of Total Compensation for performance at a
[150%] of the LTPP Adjusted Ebitda Increase. There will be no payout where the
POF is less than [50%]. Performance between the maximum and minimum will be
prorated in a linear fashion.

Diversification Adjustment. The amount of the Bonus Award will be subject to
increase by up to 10 percentage points as follows:



  •   A premium of one percentage point is added for each percentage point by
which the dependence on the largest client is reduced over the Performance
Period, up to a maximum of 5 percentage points; “dependence” is expressed as a
percent of Adjusted Ebitda;     •   A premium of one percentage point is added
for each percentage point by which the dependence on the ten largest contracts
is reduced over the Performance Period, up to a maximum of 5 percentage points;
“dependence” is expressed as a percent of Adjusted Ebitda.

Performance will be prorated in a linear fashion between zero and 5 percent for
both the largest client and the top 10 client objectives.

Payment of the Bonus Award will be made in cash in two equal installments 3
months and 15 months following the end of the Performance Period. Unless the
Committee in its discretion determines otherwise, the Bonus Award will be paid
only if you are employed by the Company on the payment date, unless your
employment terminated as a result of death, retirement or approved resignation
for disability, or as otherwise approved by the Committee.

The Committee has specifically identified you as a Designated Participant
entitled to receive the Change-in-Control Benefits set forth in the Plan. All
determinations under the Plan and the [2004/2005] Class Awards Program are made
by the Committee and its determination is final.

Questions about the Plan and the 2004 Class Awards Program may be directed to  
                           .

            CENTERPLATE, INC.
      By:           Title: [                                    ]             

-2-